Case 2:20-mc-50804-LJM ECF No. 25, PagelD.286 Filed 06/14/21 Page1of3

IN THE UNITED STATES EASTERN DISTRICT COURT IN

 

   

AND FOR MICHIGAN .
7 * Case No. 20 MC 30804 ~~
STATE OF MICHIGAN *
POLICE & FIRE RETIREMENT SYSTEM OF *
THE CITY OF DETROIT *
Plaintiff * SUPERIOR
Vv. * FOREIGN COURT
* CHARGE
THOMAS JAMES BROWN *
Defendant *
*
THOMAS JAMES BROWN *
Plaintiff *
Vv. i
STATE OF MICHIGAN *

POLICE & FIRE RETIREMENT SYSTEM OF *
THE CITY OF DETROIT *

Defendant *

 

WRIT OF EXECUTION

TO: MARSHAL/DEPUTY MARSHAL

WHEREAS, on April 23,2021, the Decision in the above-entitled case was rendered by this
Court, the dispositive part of it which reads:

* WHEREFORE, there being no contrary evidence presented by the defendants and
finding the complaint of POLICE AND FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT, impressed with merit and duly supported by evidence on hand, judgment is hereby
rendered in favor of the plaintiff and ordering the defendants, jointly and severally, to pay the
following amounts together with the stipulated amount of interest, until fully paid, to wit: :

a.) Actual damages Invoice dated April 7, 2021 [7016 2070 0000 0219 4984] of
P 600,000,000.00 [lawful funds only);

b.) Consul fees of P 2,000,000.00; [lawful funds only].

c.} Cost of this suit. 602,000,000.00; [lawful funds only].
XAXXXXXXXNXXXXXKXXXXXNNNNANRXXKAXKNNN.™

WHEREAS, on June 10, 2021 a Writ For Execution of Decision was filed to this Court by
plaintiff thru counsel.

WHEREAS, on June 10, 2021, the Court granted the Writ for Execution of the Decision filed by
the plaintiff;

Page 1 of 3
Case 2:20-mc-50804-LJM ECF No. 25, PagelD.287 Filed 06/14/21 Page 2 of 3

NOW, THEREFORE, you are hereby commanded to cause the execution of the aforesaid
judgment, including payment in full of your lawful fees for the service of this Writ.

GIVEN UNDER MY HAND AND SEAL of this Court, this 10" day of June at Detroit
Territore, Michigan Republic united states republic

\bo MAS ja mes doraaan oe

justice thomas james brown_bey /minister/ consul
moorishe amerikahn consular kourt / 248-227-9679

By the Power and Authority invested as an Moorish American Consular Court
Territorial Magistrate of a Foreign Court; | am, Thomas James Brown Bey as the Inherit
Moorish American National People an Moorish National Republic Federal Government
Citizen/Creditor standing over my “UNITED STATES POSTAL Person” the DEFENDANT.
Therefore, I stand to CHARGE this COURT, the “UNITED STATES/STATE OF MICHIGAN
Administrative BAR and POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT, as a UNITED STATES POSTAL STATE Agency to process to all of the US
POSTAL “John Doe” THOMAS JAMES BROWN, the DEFENDANT'S Charges Fraudulent
IRS LEVY and Fraudulent GARNISHMENT by POLICE & FIRE RETIREMENT SYSTEM
FOR THE CITY OF DETROIT are to be Discharged and all Funds taken returned to Thomas
James Brown within the 3 Days of Grace with their Full and Complete Settlement by the means
of Set-Offs from his US POSTAL Trust Fund account #368725/62; with a USPS POSTAL
ESTATE Depository Bank Routing # 071000301 Account # 81464396 to allow for the
transferring my USPS POSTAL Depository Credited Asset Funds and at the same time the Just
Compensation is Claimed for appearance and Fraud is to be deliver up to this Magistrate as the
Inherit Moorish American Creditor.

Per the Constitution for the United States of America-and its Amendments: the American
Foundational Laws for the Peoples Governmental Enterprise.

The Right to petition the government for a Redress of Grievances, is secured to the people.
Amendm. Art. 1.

Congress shall not ESTABLISH any Religion. Amendm. Art. 1.

vo Ww

The People are SECURED in their Persons. Amendm. Art. 4.

¥

“Nor shall private property be taken for public use, without Just Compensation.” Amendm.
Art. 5.

> The judicial power of the United States (referring fo all of the States) shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against one of the United States
(of America as an American Citizen) by citizens of another state, or by citizens or subjects of any
foreign state (ie. the POSTAL STATES — the UNITED STATES and the STATE OF MICHIGAN
byway the 14° amendment). Amendm. Art. 11.

> “No person shall be convicted of treason unless on the testimony of two witness to the same
overt act, or on the confession in open court.” Art. 3, Section 3.

Page 2 of 3
Case 2:20-mc-50804-LJM ECF No. 25, PagelD.288 Filed 06/14/21 Page 3of3

There is but one major Creditor in this country and that is this Moorish American
National Blooded Magistrate for all others are false creditors because they are in FACT - Public
POSTAL Debtors. The usage of False Attainders per the Confiscation Act of 1862 and the
Trading with the Enemy Act of 1917 combined are in violation of the Constitution; Ari. J, Sect.
9 el. 3; Art. 1 Sect. 10 and Art. JIE Seet. 3, cl. 2. The UNITED STATES and the STATE OF
MICHIGAN are the users of the DEFENDANT’s Credits; they are the Beneficiaries who owe
usage rent and they can only claim a setoff against of the amount of rent they owe for their

services given or justifiable American Public infractions.

 

I, Thomas James Brown Bey as a Foreign Court Magistrate by my Signature as the
Undersigned make this Affidavit CHARGE. | depose, affirm and certify that I have written
and reread this document. I am competent, knowledgeable and stand behind the contents thereof
to the best of my Truths, Knowledge and Beliefs. Therefore this document now stands as the

FACTS in Law for this case, which are to be the Truth, Correct and Complete.

CHARGE Signed and Sealed on this the \Cr aay of ak Wig in the present year of
Two Thousand and Twenty One,

 
    

/
©.

Py
ee

Pong
wt, Sa

Autograph by: roan as, Varese An \oey

Thomas James Brown Bey; an Stoorishe Anierikan Magistere

All rights reserved without Prejudice.

Page 3 of 3
